DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation application of US 16/150,034 (filed on Oct. 2, 2018 – now US Patent No. 11,074,321), which is a continuation application of US 14/048678 (filed on Oct. 8, 2013 – now US Patent No. 10,133,855). The prosecution history and references cited in the above applications have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 2/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-20 of US Patent No. 11,074,321. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the conflicting patents contain every element of claims 1-7 and 15-20 of the instant application and thus anticipates the claims of the instant application. Therefore, claims 1-7 and 15-20 of the instant application are not patentably distinct from the earlier patent claims and is unpatentable over obvious-type double patenting. “A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
	For example, see the following comparison table between several corresponding claims:
Instant Application (17/354,836)
Conflicting Patent (US 11,047,321)
1. A method comprising: 
1. A method comprising: 
receiving, by a computing device from a first user device associated with a first user, a request for a first content asset, wherein the request is associated with a first rights package;
receiving, by a computing device from a first user device associated with a first user, a request for a first content asset, wherein the request is associated with a first rights package;
determining, by the computing device, based on an association between the first rights package and a second rights package, a previous request for the first content asset received from a second user device associated with a second user, wherein the previous request is associated with the second rights package;
determining, by the computing device, based on an association between the first rights package and a second rights package, a previous request for the first content asset received from a second user device associated with a second user, wherein the previous request is associated with the second rights package;
and determining, by the computing device, based on the second rights package,
and determining, by the computing device, based on the second rights package,
and based on the previous request for the first content asset being granted based on the second rights package, to allow the first user device to access the first content asset.
and based on the previous request for the first content asset being granted based on the second rights package, to allow the first user device to access the first content asset.

15. An apparatus comprising: one or more processors; and memory storing non-transitory processor executable instructions that, when executed by the one or more processors, cause the apparatus to:
15. An apparatus comprising: one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to:
receive, from a user device, a request for a first content asset, wherein the request is associated with a first rights package;
receive, from a first user device associated with a first user, a request for a first content asset, wherein the request is associated with a first rights package;
determine, based on an association between the first rights package and a second rights package, a previous request for the first content asset received from the user device, wherein the previous request is associated with the second rights package;
determine, based on an association between the first rights package and a second rights package, a previous request for the first content asset received from a second user device associated with a second user, wherein the previous request is associated with the second rights package;
and determine, based on the second rights package, and based on the previous request for the first content asset being granted, to allow the user device to access the first content asset.
determine, based on the second rights package, and based on the previous request for the first content asset being granted based on the second rights package, to allow the first user device to access the first content asset.


Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No.11,074,321. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-14 of the instant application is directed to “deny[ing]” access to the user device to the first content asset, whereas claim 1 of the conflicting patent is directed to “allow[ing]” access to the user device to the first content asset. However, the same steps are applied in both claims to reach a result of either allowing or denying access. Thus, if a system can allow access, it would have been obvious to also deny access, which is a common action in any conventional access control system. Therefore, the instant claims are not distinct from the claims of the conflicting patent

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0073694 to Picault et al. (hereinafter, “Picault”).
As per claim 1: Picault discloses: A method comprising: receiving, by a computing device from a user device, a request for a first content asset, wherein the request is associated with a first rights package1 (receiving a request for a content item from a requesting unit 105 [Picault, ¶0079; Fig. 2(205)]; the requester metadata and content metadata of the request is determined and evaluated [Picault, ¶0083]); determining, by the computing device, based on an association between the first rights package and a second rights package, a previous request for the first content asset received from the user device, wherein the previous request is associated with the second rights package (when the request is received, the requester metadata and content metadata is compared to metadata corresponding to a previous request of the content [Picault, ¶0086-0087]); and determining, by the computing device, based on the second rights package, and based on the previous request for the first content asset being granted, to allow the user device to access the first content asset (access rights to the content is evaluated based on requester metadata and the content metadata of the specific request [Picault, ¶0083-0085]; by using the metadata, it is determined if the previous request of the content resulted in allowing the content, which is subsequently used to determine if access rights to the current content item is positive (e.g. allowed) [Picault, ¶0087]).

As per claim 2: Picault discloses all limitations of claim 1. Furthermore, Picault discloses: wherein determining to allow the user device to access the first content asset comprises granting the request (if a positive access right is determined, the requested content item is transmitted [Picault, ¶0111; Fig. 2(209)]).

As per claim 3: Picault discloses all limitations of claim 1. Furthermore, Picault discloses: wherein determining to allow the user device to access the first content asset comprises comparing at least a portion of the first rights package to the first content asset (comparing the requester metadata and content metadata to the requester metadata and the content metadata for the previous request of the content item [Picault, ¶0086-0087]).

As per claim 4: Picault discloses all limitations of claim 1. Furthermore, Picault discloses: wherein one or more of the first rights package or the second rights package comprises at least one of a rule relating to access rights or a subscription package (the requester metadata and content metadata are linked by rules for access decisions [Picault, ¶0083]), and wherein the first content asset is the same content as a second content asset (finding a match of requested metadata with content metadata to determine access rights [Picault, ¶0069]).

As per claim 5: Picault discloses all limitations of claim 1. Furthermore, Picault discloses: further comprising: determining evaluation information associated with the previous request for the first content asset, wherein the evaluation information comprises metadata associated with an evaluation of the previous request (metadata include information about previous content usage [Picault, ¶0080]).

As per claims 8-12: Claim 8-12 are different in overall scope from claims 1-5 but recite substantially similar subject matter as claims 1-5. Independent claim 8 is a method directed to the same features as the steps of method claim 1. However, instead of being “granted” the first content item, claim 8 is directed to “denying” the first content item. In [Picault, ¶0111], content items can be refused access based on a previous content request. Claims 9-12 are similar in scope of “denying” a request to content items. Thus, the response provided in accordance to [Picault, ¶0111] and above for claims 1-5 are equally applicable to claims 8-12.

As per claims 15-19: Claim 15-19 are different in overall scope from claims 1-5 but recite substantially similar subject matter as claims 1-5. Claim 15-19 are directed to an apparatus that includes functions corresponding to the method of claims 1-5, respectively. Thus, the response provided for claims 1-5 are equally applicable to claims 15-19.

Allowable Subject Matter
Claim 6, 7, 13, 14, and 20 are not currently rejected under any prior arts. These claims contain subject matter that are not disclosed, or reasonably suggested, in the cited prior arts on record. For example, in Picault (as used in the current 102 rejection), the metadata of a specific content request does not contain more or less “access rights” to “content assets” (e.g. claims 6 and 13) than the metadata that is currently stored. See [Picault, ¶0061, 0069, 0083]. In another example, a user manually grants (or denies) access to a given content item, which is registered by a processor as a previous content request for access control determination of subsequent content requests. See [Picault, ¶0086]. This is distinct from the features involved with the “second rights package” and “previous request” in claims 7, 14, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        12-15-2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “rights package” is interpreted as any information that is used in access control of resources/content. See [0059] of the filed specifications: “information relating to the permissions and/or entitlements associated with a particular user and/or device.” Disclosed examples include identification information, location information, and/or timing information relating to a particular user or user device.